1

2

3                               UNITED STATES DISTRICT COURT

4                                         DISTRICT OF NEVADA

5                                                  ***

6     WILLIAMS, SCOTT & ASSOCIATES,                      Case No. 3:20-cv-00058-MMD-WGC
      JOHN T. WILLIAMS,
7                                                                      ORDER
                                     Plaintiffs,
8            v.

9     UNITED STATES OF AMERICA,

10                                 Defendant.

11

12          Plaintiffs Williams, Scott & Associates and John T. Williams purportedly brings this

13   action under the Federal Torts Claims Act (“FTCA”) (ECF No. 1-1). Before the Court is the

14   Report and Recommendation (“R&R”) of Magistrate Judge William G. Cobb, concerning

15   the application to proceed in forma pauperis (“IFP Application”) (ECF No. 1), pro se

16   complaint (“Complaint”) (ECF No. 1-1), and motion to appoint counsel (ECF No. 3). (ECF

17   No. 4.) Any objection to the R&R was due by April 7, 2020, but none has been filed. The

18   Court will accept the R&R in full.

19          This Court “may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

21   fails to object to a magistrate’s recommendation, the Court is not required to conduct “any

22   review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474

23   U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir.

24   2003) (“De novo review of the magistrate judges’ findings and recommendations is

25   required if, but only if, one or both parties file objections to the findings and

26   recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory Committee Notes

27   (1983) (providing that the court “need only satisfy itself that there is no clear error on the

28   face of the record in order to accept the recommendation”).
1          The Court finds it unnecessary to engage in de novo review to determine whether

2    to adopt Judge Cobb’s R&R and is satisfied that there is no clear error. Here, Judge Cobb

3    recommends dismissing Plaintiffs’ Complaint for: (1) lack of personal jurisdiction over

4    Defendants—revealed in the body of the Complaint as more than the captioned Defendant

5    United States of America (ECF No. 1-1 at 19–24); (2) improper venue; and (3) failure to

6    state a claim under the FTCA. (ECF No. 4 at 2–3.) Judge Cobb further recommends

7    dismissing the case without prejudice and denying the IFP Application and other pending

8    motion as moot. (Id. at 3–4.) Having reviewed the Complaint, the Court agrees with Judge

9    Cobb’s recommendations and will therefore adopt the R&R in full.

10         It is therefore ordered, adjudged and decreed that the Report and Recommendation

11   of Magistrate Judge William G. Cobb (ECF No. 4) is accepted and adopted in its entirety.

12         It is further ordered that the Complaint is dismissed without prejudice.

13         It is further ordered that the IFP Application (ECF No. 1) and pending motion to

14   appoint counsel (ECF No. 3) are denied as moot.

15         It is further ordered that the Clerk enter judgment accordingly and close this case.

16         DATED THIS 9th day of April 2020.
17

18
                                              MIRANDA M. DU
19                                            CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28

                                                 2
